DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on December 08, 2020.  Claims 1-19 are pending and examined below.
Drawings
The drawings are objected to because Figure 3.  Figure 3 has multiple figures represented without lead lines and/or a bracket indicating how the figures are connected.  Applicant should use lead lines or a bracket to indicate how the components are connected to one another or have each figure represented by its own figure number (e.g. Figure 3 could be represented as Figure 3a, Figure 3b, Figure 3c,    and Figure 3d) .   See: 37 CFR 1.84(h)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The specification is objected to because: The specification uses “Spandex Nylon ™”, without capitalizing all letters or removing the trademark symbol. (See paragraphs 0018, 0019, and 0021), which is a trade name or a mark used in commerce, has been noted in this application The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Applicant should replace the term “ Spandex Nylon ™ “ by removing the ™ symbol.  This term is generic and the trademark symbol should be removed.  Upon the examiners search of the TESS system the word Spandex Nylon was not listed as a viable trademark and the ™ symbol should be removed.
Appropriate correction is required.
Claim Objections
Claims  1, 4, 8, 14 and 16 are objected (and claims 2-19 at least due to dependency from independent claims 1, 8 and 14) to because of the following informalities:  The word “reenforced” should be replaced with “reinforced.”  Appropriate correction is required.
Claims  1, 4, 8, 14 and 16 are objected (and claims 2-19 at least due to dependency from independent claims 1, 8 and 14) to because of the following informalities:  The word “talocural” should be replaced with “talocrural.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “The Injury preventing Shoe”, does not reasonably provide enablement for “The injury preventing shoe” 
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Applicant’s shoe is enabled for inhibiting the occurrences of injuries.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to
a) Breadth of the claims that reads on the absolute prevention of all injury.
b) The nature of the invention is simply a shoe.
c) The state of the prior art it that there have been no shoes shown to prevent any and all injuries to any and all persons, or any and all part of the body.
f) The amount of direction provided by the inventor, the inventor has not shown how any all injuries will be prevented by the use of the shoe.
h) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The applicant has failed to provide the exterminations and results in the disclosure regarding the Injury Preventing Shoe.
See MPEP 2164.01 (a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 9, 13, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the term “between an ankle length and a crew length”  is a relative term which renders the claim indefinite.  The term “between an ankle length and a crew length” is neither defined in the specification, nor is a standard provided for ascertaining the requisite degree, and one of ordinary skill in the art cannot reasonably be apprised of the scope of the claim term based upon the state of the art.  One of ordinary skill cannot reasonably ascertain to what degree the “an ankle length and a crew length” must approximate the characteristics or features of the standard defining a length as this length would be different on people of different heights and sizes, and therefore the metes and bounds of the claim cannot be ascertained. 
Claims 1, 3, 9 and 15 contain the trademark/trade name ”Spandex Nylon ™” that is used  three (3) different times (3).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Scotch transparent tape” versus a hook and loop material and, accordingly, the identification/description is indefinite.  
Applicant should replace the term “ Spandex Nylon ™ “ by removing the ™ symbol.  This term is generic and the trademark symbol should be removed.  Upon the examiners search of the TESS system the word Spandex Nylon was not listed as a viable trademark and the ™ symbol should be removed.
In Claims 7, 13 and 19 the term “the heel section is at least 6-9 mm deep” is a relative term which renders the claim indefinite.  The term “at least 6-9 mm deep” implies that the heel can be any number over six and the range provided seems to suggest that the heel can be within that range. For examination purposes the examiner has interpreted this phrase to be anything over 6mm deep. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Chinese Foreign Patent No. CN210432928U to JIN (herein after "Jin”) in view of Chinese Foreign Patent No. CN210881157U to ZHANG (herein after "Zhang”), and further in view of Chinese Foreign Patent No. CN206895838U to YANG (herein after "Yang”).  
As to Claim 1, Jin discloses an injury-preventing compression shoe (See Figure 1 and Paragraph 0007, of Jin “In view of this, in order to solve the above problems, the utility model provides a sock shoe”), comprising: an upper sock portion attached to a lower sole portion (See Figure 1 and Paragraph 0008, “sock shoe, the structure of which includes a sole, a natural rubber foam layer, and a sock body, the sole is fixedly connected to the natural rubber foam layer, and the natural rubber foam layer is fixedly connected to the sock body”);  the heel and center sections being thicker than the toe section (See Figure 1 of Jin , teaching the heel and center sections being thicker than the toe section);



    PNG
    media_image1.png
    863
    1290
    media_image1.png
    Greyscale
 
 The sole portion having an attached bottom shoe foam layer running from the heel section to the toe section (See Paragraph 0008, "A sock shoe, the structure of which includes a sole, a natural rubber foam layer, and a sock body, the sole is fixedly connected to the natural rubber foam layer, and the natural rubber foam layer is fixedly connected to the sock body; the natural rubber The foam layer includes a sole area from the sole of the foot to the toe area, and a heel area from the arch of the foot to the heel area"); a foam edging attached around the sole portion constructed to prevent foot deviation over edges of the sole portion (See Paragraph 0008, "A sock shoe, the structure of which includes a sole, a natural rubber foam layer, and a sock body, the sole is fixedly connected to the natural rubber foam layer, and the natural rubber foam layer is fixedly connected to the sock body; the natural rubber The foam layer includes a sole area from the sole of the foot to the toe area, and a heel area from the arch of the foot to the heel area"); 
Although Jin teaches a  sock-shaped sleeve having a length between an ankle length and a crew length ((See Figure 1 of Jin, teaching a sock-shaped sleeve having a length between an ankle length and a crew length), Jin silent wherein the upper sock portion comprises a compressible, breathable sock-shaped sleeve, the sock portion reinforced between a foot transverse arch region to a talocrural joint region. 
Zhang teaches waterproof socks and discloses the upper sock portion comprising a compressible (See Paragraph 0017 and 0037 of Zhang, teaching a upper sock portion comprising a compressible material, "The elastic tightening part, the elastic ring and the elastic cuff are all woven from a spandex covered yarn, and the spandex covered yarn includes a spandex yarn and a nylon filament spirally wound on the outside of the spandex yarn" as described in Applicant's disclosure in paragraph 0019), breathable sock-shaped sleeve (Abstract, See Page 1, of Zhang, “The utility model claims a ventilating and waterproof sock”), the sock portion (elastic ring 11) reinforced between a foot transverse arch region to a talocrural joint region (See Figure 2 of Zhang, teaching the sock portion (elastic ring 11) reinforced between a foot transverse arch region to a  talocrural joint region)

    PNG
    media_image2.png
    971
    827
    media_image2.png
    Greyscale

Jin is analogous art to the claimed invention as it relates to a sock shoe for shoe wearers with a sock body, sole, foam layer connected to the sock body to provide a lightweight shoe; and, Zhang is analogous art to the claimed invention in that it provides a ventilating waterproof sock that is elastic for the shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sock shoe of Jin, wherein the upper sock portion comprising a compressible, breathable sock-shaped sleeve, the sock portion reinforced between a foot transverse arch region to a talocrural joint region, as taught by Zhang, in order to provide a breathable waterproof sock with several friction salient points for the comfort of the shoe wear by keeping the foot dryer.
 This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
Jin/Zhang do not disclose the sole portion having a shoe-sole shape with a convex raised center section and depressed heel and toe sections, a heel backing support attached to the heel section, the backing support constructed to provide heel support when the shoe is worn.
However, Yang teaches non-slip waterproof socks and discloses the sole portion having a shoe-sole shape with a convex raised center section and depressed heel and toe sections (See Annotated Figure 2, and Paragraph 20 of Zhang) a heel backing support (the root anti-shedding strip 8) attached to the heel section (See Figure 1 & 2 of Yang), the backing support (8) constructed to provide heel support when the shoe is worn (See Paragraph 0027, of Yang).
Yang is analogous art to the claimed invention in that it provides a sock with a root (heel) and sole support for a wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sock shoe of Jin/Zhang, the sole portion having a shoe-sole shape with a convex raised center section and depressed heel and toe sections, a heel backing support attached to the heel section, the backing support constructed to provide heel support when the shoe is worn, as taught by Yang, in order to provide improved stability for the shoe wearer and thereby improving the wearing comfort of the user.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143. 
    PNG
    media_image3.png
    1027
    910
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    765
    1156
    media_image4.png
    Greyscale

As to Claim 2, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 1 wherein, the sole portion is constructed from carbon fiber (See Abstract of Zhang teaching wherein, the sole portion is constructed from carbon fiber).
As to Claim 3, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 1 wherein, the sock portion is a Spandex Nylon TM  (See Pages 5-6 of Zhang, teaching the sock portion is (14 spandex yarn, 141 spandex, 142 nylon filament).
As to Claim 4, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 1 wherein, the sock portion is reinforced by a cross-over reinforcement structure between a foot transverse arch region to a talocrural joint region (See Figure 2 of Zhang).
As to Claim 5, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 1 wherein, the sock portion provides moisture wicking (See Page 2 of Zhang, "the set film layer, it can prevent liquid penetrating to the inner fabric sock absorption, improve the waterproof effect of the sock, and the film layer has certain removing effect of sweat moisture outwards and can keep the foot dry").
As to Claim 6, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 1 wherein, the shoe is laceless (See Figure 1 of Jin, teaching a laceless shoe).
As to Claim 7, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 1 wherein, the heel section (See Annotated Figure 1 of Jin teaching a heel section)
Although the heel section disclosed by Jin is at least 6-9 mm deep, Jin does not specifically provide commentary on the disclosed heel depth.  However, it would have been obvious to one of ordinary skill in the art to also have provided the heel section being at least 6-9mm for aesthetic purposes or for the improved support and comfort of the shoe wearer.
Claims 8-13 and 15 - 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Chinese Foreign Patent No. CN210432928U to JIN (herein after "Jin”) in view of Chinese Foreign Patent No. CN210881157U to ZHANG (herein after "Zhang”), and further in view of Chinese Foreign Patent No. CN206895838U to YANG (herein after "Yang”).  
As to Claim 8, Jin discloses an injury-preventing compression shoe comprising: an upper sock portion attached to a lower sole portion (See Figure 1 and Paragraph 0007 of Jin); having a length between an ankle length and a crew length (See Figure 1 of Jin, teaching a sock-shaped sleeve having a length between an ankle length and a crew length), the heel and center sections being thicker than the toe section (See Annotated Figure 1 of Jin); the sole portion having an attached bottom shoe foam layer running from the heel section to the toe section (See Paragraph 0008 of Jin, "A sock shoe, the structure of which includes a sole, a natural rubber foam layer, and a sock body, the sole is fixedly connected to the natural rubber foam layer, and the natural rubber foam layer is fixedly connected to the sock body; the natural rubber The foam layer includes a sole area from the sole of the foot to the toe area, and a heel area from the arch of the foot to the heel area"); a foam edging attached around the sole portion constructed to prevent foot deviation over edges of the sole portion  (See Paragraph 0008 of Jin, "A sock shoe, the structure of which includes a sole, a natural rubber foam layer, and a sock body, the sole is fixedly connected to the natural rubber foam layer, and the natural rubber foam layer is fixedly connected to the sock body; the natural rubber The foam layer includes a sole area from the sole of the foot to the toe area, and a heel area from the arch of the foot to the heel area").

    PNG
    media_image1.png
    863
    1290
    media_image1.png
    Greyscale
 
Jin is silent wherein the upper sock portion comprises a compressible breathable sock-shaped sleeve, the sock portion reinforced between a foot transverse arch region to a talocrural joint region; wherein, the sole portion is constructed from carbon fiber.
Zhang teaches waterproof socks and discloses the upper sock portion comprising a compressible (See Paragraph 0017 and 0037 of Zhang, teaching a upper sock portion comprising a compressible material, "The elastic tightening part, the elastic ring and the elastic cuff are all woven from a spandex covered yarn, and the spandex covered yarn includes a spandex yarn and a nylon filament spirally wound on the outside of the spandex yarn" as described in Applicant's disclosure in paragraph 0019), breathable sock-shaped sleeve (Abstract, See Page 1, of Zhang, “The utility model claims a ventilating and waterproof sock”), the sock portion (elastic ring 11) reinforced between a foot transverse arch region to a talocrural joint region (See Figure 2 of Zhang, teaching the sock portion (elastic ring 11) reinforced between a foot transverse arch region to a  talocrural joint region), wherein, the sole portion is constructed from carbon fiber (See Abstract of Zhang teaching wherein, the sole portion is constructed from carbon fiber).

    PNG
    media_image2.png
    971
    827
    media_image2.png
    Greyscale

Jin is analogous art to the claimed invention as it relates to a sock shoe for shoe wearers with a sock body, sole, foam layer connected to the sock body to provide a lightweight shoe; and, Zhang is analogous art to the claimed invention in that it provides a ventilating waterproof sock that is elastic for the shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sock shoe of Jin, wherein the upper sock portion comprising a compressible breathable sock-shaped sleeve the sock portion reinforced between a foot transverse arch region to a talocrural joint region; wherein, the sole portion is constructed from carbon fiber, as taught by Zhang, in order to provide a breathable waterproof sock with several friction salient points for the comfort of the shoe wear by keeping the foot dryer.
 This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
Jin/Zhang do not disclose the sole portion having a shoe-sole shape with a convex raised center section and depressed heel and toe sections, a heel backing support attached to the heel section, the backing support constructed to provide heel support when the shoe is worn.
However, Yang teaches non-slip waterproof socks and discloses the sole portion having a shoe-sole shape with a convex raised center section and depressed heel and toe sections (See Annotated Figure 2, and Paragraph 20 of Zhang) a heel backing support (the root anti-shedding strip 8) attached to the heel section (See Figure 1 & 2 of Yang), the backing support (8) constructed to provide heel support when the shoe is worn (See Paragraph 0027, of Yang).
Yang is analogous art to the claimed invention in that it provides a sock with a root (heel) and sole support for a wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sock shoe of Jin/Zhang, the sole portion having a shoe-sole shape with a convex raised center section and depressed heel and toe sections, a heel backing support attached to the heel section, the backing support constructed to provide heel support when the shoe is worn, as taught by Yang, in order to provide improved stability for the shoe wearer and thereby improving the wearing comfort of the user.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143. 
    PNG
    media_image3.png
    1027
    910
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    765
    1156
    media_image4.png
    Greyscale


As to Claim 9, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 8 wherein, the sock portion is a Spandex Nylon TM (See Pages 5-6 of Zhang, teaching the sock portion is (14 spandex yarn, 141 spandex, 142 nylon filament).
As to Claim 10, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 8 wherein, the sock portion is reenforced by a cross-over reinforcement structure between a foot transverse arch region to a talocural joint region (See Figure 2 of Zhang).
As to Claim 11, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 8 wherein, the sock portion provides moisture wicking (See Page 2 of Zhang, "the set film layer, it can prevent liquid penetrating to the inner fabric sock absorption, improve the waterproof effect of the sock, and the film layer has certain removing effect of sweat moisture outwards and can keep the foot dry").
As to Claim 12, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 8 wherein, the shoe is laceless (See Figure 1 of Jin, teaching a laceless shoe).
As to Claim 13, Jin/Zhang/Yang disclose the injury-preventing compression shoe of claim 8 wherein, the heel section (See Annotated Figure 1 of Jin teaching a heel section) is at least 6-9 mm deep.
Although the heel section disclosed by Jin is at least 6-9 mm deep, Jin does not specifically provide commentary on the disclosed heel depth.  However, it would have been obvious to one of ordinary skill in the art to also have provided the heel section being at least 6-9mm for aesthetic purposes or for the improved support and comfort of the shoe wearer.
As to Claim 15, Jin/Zhang/Yang disclose the method of claim 8 wherein, the sock portion is a Spandex Nylon TM  (See Pages 5-6 of Zhang, teaching the sock portion is (14 spandex yarn, 141 spandex, 142 nylon filament).
As to Claim 16, Jin/Zhang/Yang disclose the method of claim 8 wherein, the sock portion is reinforced by a cross-over reinforcement structure between a foot transverse arch region to a talocrural joint region (See Figure 2 of Zhang).
As to Claim 17, Jin/Zhang/Yang disclose the method of claim 8 wherein, the sock portion provides moisture wicking (See Page 2 of Zhang, "the set film layer, it can prevent liquid penetrating to the inner fabric sock absorption, improve the waterproof effect of the sock, and the film layer has certain removing effect of sweat moisture outwards and can keep the foot dry").
As to Claim 18, Jin/Zhang/Yang disclose the method of claim 8 wherein, the shoe is laceless (See Figure 1 of Jin, teaching a laceless shoe).
As to Claim 19, Jin/Zhang/Yang disclose the method of claim 8 wherein, the heel section (See Annotated Figure 1 of Jin, teaching a heel section) is at least 6-9 mm deep.
Although the heel section disclosed by Jin is at least 6-9 mm deep, Jin does not specifically provide commentary on the disclosed heel depth.  However, it would have been obvious to one of ordinary skill in the art to also have provided the heel section being at least 6-9mm for aesthetic purposes or for the improved support and comfort of the shoe wearer.
Claims 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Chinese Foreign Patent No. CN210432928U to JIN (herein after "Jin”) in view of Chinese Foreign Patent No. CN210881157U to ZHANG (herein after "Zhang”), and further in view of Chinese Foreign Patent No. CN206895838U to YANG (herein after "Yang”).  
As to Claim 14, Jin discloses a method of providing an injury-preventing compression shoe comprising: providing an upper sock portion attached to a lower sole portion (See Figure 1 and Paragraph 0007 of Jin); the heel and center sections being thicker 14than the toe section (See Annotated Figure 1 of Jin);  the sole portion having an attached bottom shoe foam layer running from the heel section to the toe section (See Paragraph 0008 of Jin, "A sock shoe, the structure of which includes a sole, a natural rubber foam layer, and a sock body, the sole is fixedly connected to the natural rubber foam layer, and the natural rubber foam layer is fixedly connected to the sock body; the natural rubber The foam layer includes a sole area from the sole of the foot to the toe area, and a heel area from the arch of the foot to the heel area"); providing a foam edging attached around the sole portion constructed to prevent foot deviation over edges of the sole portion (See Paragraph 0008 of Jin, "A sock shoe, the structure of which includes a sole, a natural rubber foam layer, and a sock body, the sole is fixedly connected to the natural rubber foam layer, and the natural rubber foam layer is fixedly connected to the sock body; the natural rubber The foam layer includes a sole area from the sole of the foot to the toe area, and a heel area from the arch of the foot to the heel area");
Although Jin discloses the upper sock portion having a length between an ankle length and a crew length (See Figure 1 of Jin, teaching a sock-shaped sleeve having a length between an ankle length and a crew length), Jin is silent wherein the upper sock portion comprises a compressible, breathable sock-shaped sleeve, the sock portion reinforced between a foot transverse arch region to a talocrural joint region, wherein, the sole portion is constructed from carbon fiber.
Zhang teaches waterproof socks and discloses the upper sock portion comprising a compressible (See Paragraph 0017 and 0037 of Zhang, teaching a upper sock portion comprising a compressible material, "The elastic tightening part, the elastic ring and the elastic cuff are all woven from a spandex covered yarn, and the spandex covered yarn includes a spandex yarn and a nylon filament spirally wound on the outside of the spandex yarn" as described in Applicant's disclosure in paragraph 0019), breathable sock-shaped sleeve (Abstract, See Page 1, of Zhang, “The utility model claims a ventilating and waterproof sock”), the sock portion (elastic ring 11) reinforced between a foot transverse arch region to a talocrural joint region (See Figure 2 of Zhang, teaching the sock portion (elastic ring 11) reinforced between a foot transverse arch region to a  talocrural joint region), wherein, the sole portion is constructed from carbon fiber (See Abstract of Zhang teaching wherein, the sole portion is constructed from carbon fiber).

    PNG
    media_image2.png
    971
    827
    media_image2.png
    Greyscale

Jin is analogous art to the claimed invention as it relates to a sock shoe for shoe wearers with a sock body, sole, foam layer connected to the sock body to provide a lightweight shoe; and, Zhang is analogous art to the claimed invention in that it provides a ventilating waterproof sock that is elastic for the shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sock shoe of Jin, wherein the upper sock portion comprising a compressible breathable sock-shaped sleeve the sock portion reinforced between a foot transverse arch region to a talocrural joint region; wherein, the sole portion is constructed from carbon fiber, as taught by Zhang, in order to provide a breathable waterproof sock with several friction salient points for the comfort of the shoe wear by keeping the foot dryer.
 This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
Jin/Zhang do not disclose the sole portion having a shoe-sole shape with a convex raised center section and depressed heel and toe sections, providing a heel backing support attached to the heel section, the backing support constructed to provide heel support when the shoe is worn.
However, Yang teaches non-slip waterproof socks and discloses the sole portion having a shoe-sole shape with a convex raised center section and depressed heel and toe sections (See Annotated Figure 2, and Paragraph 20 of Zhang), providing a heel backing support (the root anti-shedding strip 8) attached to the heel section (See Figure 1 & 2 of Yang), the backing support (8) constructed to provide heel support when the shoe is worn (See Paragraph 0027, of Yang).
Yang is analogous art to the claimed invention in that it provides a sock with a root (heel) and sole support for a wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sock shoe of Jin/Zhang, the sole portion having a shoe-sole shape with a convex raised center section and depressed heel and toe sections, providing a heel backing support attached to the heel section, the backing support constructed to provide heel support when the shoe is worn, as taught by Yang, in order to provide improved stability for the shoe wearer and thereby improving the wearing comfort of the user.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143. 
    PNG
    media_image3.png
    1027
    910
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    765
    1156
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art cited relates to footwear with similar
features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732